DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 11/02/2020, is acknowledged. Applicant's amendment of claim 1, cancellation of claim 14-25, and additions of claims 26-32 filed in “Claims” filed on 11/02/2020 with the same reply, have been entered by Examiner. 
This office action considers claims 1-13 and 26-32 pending for prosecution.

Reason for Allowances
Claims 1-13 and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer 
Claims 2-13, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 26: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct contact with the sidewalls of the second conductive line types”, as recited in Claim 26, in combination with the remaining limitations of the claims				
Claims 27-32, are allowed as those inherit the allowable subject matter from claim 26. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Park et al. (US 20130187287 A1; hereinafter Park) “Semiconductor Device and Method of Fabricating the Same”.
Lin et al. (US 20110266691 A1; hereinafter Lin) “Through-Substrate Vias with Improved Connections”.	
Han) “METHOD OF FORMING THROUGH SILICON VIA OF SEMICONDUCTOR DEVICE USING LOW-K DIELECTRIC MATERIAL”.	
Kirby et al. (US 20140103520 A1; hereinafter Kirby) “DEVICES, SYSTEMS, AND METHODS RELATED TO FORMING THROUGH-SUBSTRATE VIAS WITH SACRIFICIAL PLUGS”.	
Prior Art Park teaches a semiconductor device includes a circuit pattern over a first surface of a substrate, an insulating interlayer covering the circuit pattern, a TSV structure filling a via hole through the insulating interlayer and the substrate, an insulation layer structure on an inner wall of the via hole and on a top surface of the insulating interlayer, a buffer layer on the TSV structure and the insulation layer structure, a conductive structure through the insulation layer structure and a portion of the insulating interlayer to be electrically connected to the circuit pattern, a contact pad onto a bottom of the TSV structure, and a protective layer structure on a second surface the substrate to surround the contact pad ([Abstract]), wherein (Fig. 13; [0049+]) a substrate; a plurality of alternating first and second conductive line types disposed along a same direction of a back end of line (BEOL) metallization layer disposed in an inter- layer dielectric (ILD) layer disposed above the substrate; and a dielectric layer disposed on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types. But, Prior Art Park does not expressly teach a dielectric layer disposed directly on and completely covering an uppermost surface of the first 
Prior Art Lin teaches a device includes a substrate, and a plurality of dielectric layers over the substrate. A plurality of metallization layers is formed in the plurality of dielectric layers, wherein at least one of the plurality of metallization layers comprises a metal pad ([Abstract]), wherein (Fig. 9; [0013]) a substrate; a plurality of alternating first and second conductive line types disposed along a same direction of a back end of line metallization layer disposed in an inter- layer dielectric (ILD) layer disposed above the substrate; and a dielectric layer disposed on an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types. But, Prior Art Lin does not expressly teach a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct 
Prior Art Han teaches a semiconductor device ([Abstract]), wherein (Fig. 9; [0018+]) a metal layer is formed on the semiconductor substrate; semiconductor substrate having an integrated circuit and plugs; an inter metal dielectric layer formed around the metal and over the plugs. But, Prior Art Han does not expressly teach a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct contact with the sidewalls of the second conductive line types (claim 1); or a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct contact with the sidewalls of the second conductive line types (claim 26).
Prior Art Kirby teaches a semiconductor device ([Abstract]), wherein (Fig. 19; [0012+]) a through-substrate via includes the first conductive material and the second conductive material; a first seed/barrier material and the second seed/barrier material Kirby does not expressly teach a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct contact with the sidewalls of the second conductive line types (claim 1); or a dielectric layer disposed directly on and completely covering an uppermost surface of the first conductive line types but not along sidewalls of the first conductive line types, and disposed along sidewalls of the second conductive line types but not on an uppermost surface of the second conductive line types, the dielectric layer in direct contact with the sidewalls of the second conductive line types (claim 26).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898